Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered February 19, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him to three concurrent terms of 6 to 12 years, unanimously affirmed.
*18There was a sufficient factual predicate for brief and limited police testimony regarding the various roles commonly played by different participants in street-level drug transactions, and such testimony did not suggest the presence of a large-scale conspiracy (see, People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876).
Since defendant’s objection was on different grounds from those raised on appeal, his challenge to testimony concerning his employment status at the time of his arrest is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find any error to be harmless.
We perceive no basis for reduction of sentence, especially since defendant is on early parole. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.